Mail — jpurpuro@jacksontwpnj.net https://outlook.of_ce365.com/owa/?realm=jacksontwpnj.net&exsv...
Jeffrey Purpuro
Jackson Township Zoning Of_cer
95 W.Veterans Hwy. Jackson, NJ 08527
732.928.1200 ext. 1240
732.928.1397 (fax)
From: “Connie Sidor" <csidor@jacksontwpnj.net>
To: "Jeff Purpuro" <jpurpuro@jacksontwpnj.net>
Sent: Friday, July 28, 2017 3:15:06 PM
Subject: Re: 146 south new prospect rd
yes.
Constance Sidor
Code Enforcer
Housing Inspector
Township of Jackson
95 W Veterans Hwy




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-14 Filed 09/06/19 Page 1 of 3 PageID: 1085
Jackson NJ 08527
732-928—1200ext1230
732—833-0603 Fax
From: "Jeff Purpuro" <jpurpuro@jacksontwpnj.net>
To: "Wcampbell" <wcampbell@jacksontwpnj.net>, "Connie Sidor" <csidor@jacksontwpnj.net>
Cc: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>
Sent: Friday, July 28, 2017 3:13:12 PM
Subject: Re: 146 south new prospect rd
Bill and Connie
As done last week, would you please take a drive by this weekend and offer any information as to the use
of this property? Once I get whatever you observe, I'll be able to complete my investigation and, more than
likely, write the summons to appear.
Thanks.
Jeffrey Purpuro
Jackson Township Zoning Of_cer
95 W.Veterans Hwy. Jackson, NJ 08527
732.928.1200 ext. 1240
732.928.1397 (fax)
From: "Wcampbell" <wcampbell@jacksontwpnj.net>
7AFR n1nn/nn1n nnnn\l
Mail — jpurpuro@jacksontwpnj.net
30f6
To: "Jeff Purpuro" <jpurpuro@jacksontwpnj.net>
Sent: Saturday, July 22, 2017 12:48:32 PM
Subject: Fwd: 146 south new prospect rd
https://outlook.of_ce365.com/owa/ ?rea1m=j acksonmpnj.net&exsv...
I guess the meeting was a waste of your time. I counted 11 cars total. Couldn't get the ones in
the backyard in the picture to good. That's more than there ever was. God only knows how many
on foot?
Sent from Bill Campbell
Begin forwarded message:
From: Bill Campbell <jtpd225©optonlinenet>
Date: July 22, 2017 at 12:45:07 PM EDT
To: Wcampbell <wcampbell@jacksontwpni.net>
Subject: 146 south new prospect rd
2/28/2019, 3:39 PM




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-14 Filed 09/06/19 Page 2 of 3 PageID: 1086
Mail - jpurpuro@j acksontwpnj .net https://outlook.o_ice365 .con1/owa/?realm=j acksontwpnj .net&exsv. ..
4 of6 2/28/2019, 3:39 PM




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-14 Filed 09/06/19 Page 3 of 3 PageID: 1087
